DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1-8 and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 22, 2022.

Claim Rejections - 35 USC § 101/112 - withdrawn
The rejection of claims 12-14 under 35 U.S.C. 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 22, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2017/211272, English language equivalent US 2019/0144499 A1) in view of Pramanick et al. (“Excipient Selection in Parenteral Formulation,” Pharma Times, 2013, 45, 65-77),  Sek (“Breaking old habits: Moving away from commonly used buffers in pharmaceuticals,” European Pharmaceutical Review, 10 July 2012, Issue 3, 1-7).
Li et al. teach a pharmaceutical composition comprising as the active ingredient 4-amino-N-[N2-[N-[N-[N-((R)-2-phenylpropyl)glycyl]-D-phenylalanyl]-D-leucyl]-D-lysyl]piperidein-4-carboxylic acid, or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable carriers, diluents or excipients (compound 5; paragraphs [0059], [0127]). The compositions are administered by an intravenous route (Test Example 2).
Li et al. do not teach that the pharmaceutically acceptable carrier, diluent or excipient is a buffer, preferably an acetic acid-sodium acetate buffer solution.
The prior art is replete with examples of pharmaceutical compositions containing buffers, especially acetate buffers.
Pramanick et al. teach that buffers are added to a formulation to adjust and stabilize pH and optimize drug solubility and stability. Pramanick et al. teach that phosphate, citrate, and acetate are the most common buffers used in parenteral products (page 72, column 1, paragraph 1).
In a 2012 review, Sek lists acetic acid buffer as the third most common buffer in a table of the most common buffers for parenteral products (Table 1). Sek confirms that acetic acid is approved for use in drug products by regulatory agencies and has a pKa of 4.8, offering a buffering range of pH 3.7-5.6 (Table 2). 
It would have been obvious to select acetate buffer taught by Pramanick et al. and Sek as the pharmaceutically acceptable carrier, diluent or excipient in the composition comprising as the active ingredient 4-amino-N-[N2-[N-[N-[N-((R)-2-phenylpropyl)glycyl]-D-phenylalanyl]-D-leucyl]-D-lysyl]piperidein-4-carboxylic acid taught by Li et al. satisfying all of the limitations of claims 1 and 11. One of ordinary skill in the art would have been motivated to do so in order to stabilize the pH of the composition. There would have been a reasonable expectation of success given that Pramanick et al. and Sek teach that acetate buffer is one of the most commonly used, approved buffers in parenteral formulations. Sek teaches that acetate has a pKa of 4.8, offering a buffering range of pH 3.7-5.6 (Table 2), which falls within the claimed range. The resulting composition would satisfy all of the limitations of claims 1 and 11.
With respect to claim 2, Sek teaches that acetate has a pKa of 4.8, offering a buffering range of pH 3.7-5.6 (Table 2), which overlaps with the claimed range.
With respect to claims 3 and 16, Pramanick et al. teach that the concentration of the buffer is typically in the range of 5-15 mM (page 72, column 1, paragraph 1), which overlaps with the claimed range of claim 3 and which is near to the concentration in claim 16.
With respect to claims 5-8 and 17-19, Pramanick et al. teach that parenteral formulations should be isotonic with human plasma so as to avoid damage to the tissues and that tonicity adjusting agents such as mannitol should be added to the formulation (page 69, column 1, paragraph 4). Isotonic with human plasma falls within the claimed osmotic pressure range of claim 5. It would have been obvious to optimize the amount of mannitol in the formulation to achieve the osmolality that is isotonic with human plasma, satisfying claims 7-8 and 18-19.
With respect to claim 9, it would have been obvious to optimize the dose in view of the teaching in Li et al. that is well known to those skilled in the art that the dosage of a drug depends on a variety of factors including, but not limited to, the following factors: activity of a specific compound, age of the patient, weight of the patient, general health of the patient, behavior of the patient, diet of the patient, administration time, administration route, excretion rate, drug combination and the like. Li et al. further states that the dose can be verified by traditional therapeutic regimens (paragraph [0092]).
With respect to claims 10 and 20, Li et al. teach a pharmaceutical composition comprising as the active ingredient 4-amino-N-[N2-[N-[N-[N-((R)-2-phenylpropyl)glycyl]-D-phenylalanyl]-D-leucyl]-D-lysyl]piperidein-4-carboxylic acid, or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable carriers, diluents or excipients (compound 5; paragraphs [0059], [0127]). It would have been obvious to try hydrochloride, phosphate and citrate as the pharmaceutically acceptable salts. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007), the court found that one of ordinary skill in the art would have been able to narrow the group of potential salt-formers to a group of 53 anions known to form pharmaceutically acceptable salts, which would be an acceptable number to form "a reasonable expectation of success." 
With respect to claims 12-14, Li et al. teach a method of treating a κ opioid receptor (KOR receptor) agonist-mediated and related disease, wherein the κ opioid receptor (KOR receptor) agonist-mediated and related disorder is preferably selected from the group consisting of pain, inflammation, itching, edema, hyponatremia, hypokalemia, intestinal obstruction, cough and glaucoma, and more preferably pain (paragraph [0063]). Li et al. teach a method of treating a κ opioid receptor (KOR receptor) agonist-mediated and related disease, wherein the κ opioid receptor (KOR receptor) agonist-mediated and related disorder is pain or pain related diseases in mammals (e.g., humans), wherein the pain can be post-operative pain, pain caused by cancer, neuropathic pain, traumatic pain, and pain caused by inflammation, and the like (paragraph [0064]).
With respect to claim 15, acetate buffer comprises acetic acid and sodium acetate in equilibrium.
Response to Arguments
A. The Cited References Fail to Teach or Suggest all of the Claimed Limitations
Applicant traverses the rejection on the grounds that Li et al. fail to disclose that an acetate buffer is suitable for preparing the claimed drug composition. Applicant argues that since Li et al. do not teach or suggest each and every element of the claimed invention, the reference cannot render the claims obvious. This argument is not persuasive because the rejection is an obviousness rejection based on a combination of references.
B. There is no Motivation to Use an Acetate Buffer to Produce a Pharmaceutical Composition Comprising 4-amino-N-[N2-[N-[N-[N-((R)-2-phenylpropyl)glycyl]-D-phenylalanyl]-D-leucyl]-D-lysyl]piperidein-4-carboxylic acid
Applicant traverses the rejection on the grounds that the prior art does not clearly indicate which buffer is beneficial not which buffer to avoid and therefore fails to provide motivation for combining the claimed agent with an acetate buffer.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the knowledge generally available to one of ordinary skill in the art includes the use of acetate buffers in drug products. Pramanick et al. teach that phosphate, citrate, and acetate are the most common buffers used in parenteral products (page 72, column 1, paragraph 1).  Sek corroborates this teaching, listing acetic acid buffer as the third most common buffer in a table of the most common buffers for parenteral products (Table 1) and confirming acetic acid is approved for use in drug products by regulatory agencies (Table 2). The use of acetate buffer is recognized as part of the ordinary capabilities of one skilled in the art. 
C. Even if a POSITA did Combine the Cited References there would be no Expectation of Producing a Pharmaceutical Composition Comprising 4-amino-N-[N2-[N-[N-[N-((R)-2-phenylpropyl)glycyl]-D-phenylalanyl]-D-leucyl]-D-lysyl]piperidein-4-carboxylic acid
Applicant traverses the rejection on the grounds that there is no reasonable expectation of success in view of the unpredictability associated with excipient use highlighted by the cited art. The level of unpredictability is acknowledged however obviousness does not require absolute predictability. Given that the prior art is clear that acetate buffer is widely and commonly used, there is at least a reasonable expectation of success that the active agent can be combined with acetate buffer. 
Regarding Sek, MPEP § 2145(X)(D)(1) states: “Furthermore, ‘the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” Although Sek encourages the use of alternative buffers, this does not criticize, discredit, or otherwise discourage the use of acetate buffer.
D. The Examples Provide Evidence of Unexpected Results
Applicant cites Example 6 as evidence of unexpected results. Example 6 compares the stability of the acetate, hydrochloric, citrate and phosphate salts of the claimed agent and determines that the acetate salt is less stable. Applicant argues that this result is the opposite of the teaching of the present application which uses acetate buffer. This argument is not persuasive because Applicant has not established a nexus between salt stability and the impact of a buffer on agent stability.
For these reasons, the rejection is maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654